Citation Nr: 0901900	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-14 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
numbness, weakness, and hand swelling of the left upper 
extremity, claimed as a residual of surgeries performed at 
the Miami VA Medical Center (VAMC) during February 2004.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
numbness, flexor spasm, and a burning sensation of the right 
upper extremity, claimed as a residual of surgeries performed 
at the Miami VA Medical Center (VAMC) during February 2004.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
numbness and burning of the left lower extremity, claimed as 
a residual of surgeries performed at the Miami VA Medical 
Center (VAMC) during February 2004.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
numbness and burning of the right lower extremity,  claimed 
as a residual of surgeries performed at the Miami VA Medical 
Center (VAMC) during February 2004.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a cervical spine disability, claimed as a residual of 
surgeries performed at the Miami VA Medical Center (VAMC) 
during February 2004.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a lumbar spine disability, claimed as a residual of surgeries 
performed at the Miami VA Medical Center (VAMC) during 
February 2004.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1979. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The veteran has since moved to the jurisdiction of 
the Montgomery RO.  

On the veteran's substantive appeal Form 9 of April 2006, the 
veteran requested a hearing at the local VA office before a 
member of the Board by videoconference technology.  Such 
hearing was scheduled, but the veteran did not report.  In 
the Informal Hearing Presentation from the veteran's 
representative dated December 2008, the representative 
withdrew the hearing request.  
The Board notes that the veteran claimed in a May 2005 
statement that as a residual of the aforementioned February 
2004 surgeries, his penis does not work anymore.  Such issue 
is referred to the RO for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Initially, the Board notes that although the veteran alleges 
in a statement dated May 2005 that he had surgeries at the 
Miami VAMC during May 2004, VA treatment records indicate 
that surgeries the veteran is describing actually took place 
during February 2004.   

The veteran's claim was received during May 2004.  For claims 
received after October 1, 1997, where a veteran suffers an 
injury or aggravation of an injury as a result of VA medical 
treatment, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151(a); 38 C.F.R. § 3.361.  In order to constitute 
qualifying additional disability, first, the disability must 
not be the result of the veteran's willful misconduct.  38 
U.S.C.A. § 1151(a); 38 C.F.R. § 3.361.  Second, the 
disability must be caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran by 
VA, and the proximate cause of the disability was a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361.
 
In determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  38 C.F.R. § 3.361.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  38 
C.F.R. § 3.361.  In addition, the evidence must show actual 
causation rather than coincidental occurrence.  38 C.F.R. § 
3.361. 
 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

The veteran contends in his statement of May 2005 that he was 
admitted to the Miami VAMC for shoulder surgery and instead 
received spinal surgery.  The veteran additionally contends 
that he would not have consented to spinal surgery.  The 
Board notes that although the RO requested two times that the 
Miami VAMC submit the veteran's consent forms for the 
February 2004 surgeries, no consent form have been associated 
with the claims file.  Additionally, the Board notes that 
there is no medical determination concerning the veteran's 
claims.  In this regard, a medical opinion is required to 
determine 1) if the veteran suffered an injury or aggravation 
of an injury as a result of VA medical treatment; 2) if the 
veteran's disabilities are due to his own misconduct; 3) if 
the disabilities were caused by hospital care, medical or 
surgical treatment, and the proximate cause of the 
disabilities were either a) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment; or b) an event that was not reasonably 
foreseeable.  Concerning the determination of the veteran's 
disabilities being due to his own misconduct, the Board notes 
that an April 16, 2004 inpatient note indicates that the 
veteran's quadriplegia was back at baseline and stable; 
however, the change in his condition was most likely related 
to cocaine use.  

An August 2005 VA treatment record indicates that the veteran 
had applied for Social Security disability benefits.  Such 
records should be requested from the Social Security 
Administration.

To sum up, the RO/AMC must obtain the consent forms, signed 
by the veteran, in regard to his February 2004 surgeries at 
the Miami VAMC.  The RO/AMC should additionally obtain 
adjudicatory documents as well as medical treatment records 
used in deciding the veteran's Social Security claim.  After 
such records are received and associated with the claims 
file, the RO/AMC should obtain a medical opinion concerning 
the veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's consent forms 
from the veteran's two surgeries, performed 
at the Miami VAMC during February 2004.  
All records obtained pursuant to this 
request must be included in the veteran's 
claims file.  If the search for such 
records has negative results, documentation 
to that effect should be included in the 
claims file.

2.  Obtain records from the Social 
Security Administration, to include all 
medical records utilized in the 
adjudicatory process.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  If 
the search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

3.  Thereafter, the claims folder should 
be forwarded to a physician for an 
opinion.  The claims file should be 
provided to and reviewed by the examiner, 
and the examination report should reflect 
that this was done.  Following a review of 
the records, the examiner is requested to 
render an opinion as to whether it is as 
likely as not that the veteran developed 
additional chronic disability, reported as 
numbness, weakness, and hand swelling of 
the left upper extremity, numbness, flexor 
spasm, and a burning sensation of the 
right upper extremity, numbness and 
burning of the left lower extremity, 
numbness and burning of the right lower 
extremity, and lumbar and cervical spine 
disabilities, due to treatment during and 
after his February 2004 VA 
hospitalization, which was caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance on the part of VA, or an event 
not reasonably foreseeable.  The examiner 
must also indicate if the veteran's 
disabilities are due to his own willful 
misconduct, specifically addressing the 
April 16, 2004 treatment record.  A 
complete rationale for the opinions should 
be included in the report. 

4.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record.  
If any benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

